                                            Case 3:20-cv-05806-JD Document 7 Filed 09/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     U.S. BANK, NATIONAL ASSOCIATION                    Case No. 20-cv-05806-JD
                                         AS LEGAL TITLE TRUSTEE FOR
                                   8     TRUMAN 2016 SC6 TITLE TRUST,
                                                                                            ORDER ADOPTING REPORT AND
                                                        Plaintiff,                          RECOMMENDATION
                                   9
                                                 v.                                         Re: Dkt. No. 4
                                  10

                                  11     JANETH M. ROMERO,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed Magistrate Judge Thomas Hixson’s report and recommendation

                                  15   for this case to be remanded to Alameda County Superior Court. Dkt. No. 4. The report and

                                  16   recommendation was filed on August 20, 2020. No objections have been filed in response to the

                                  17   report, and the time to file objections has expired. See Fed. R. Civ. P. 72(b).

                                  18          The Court adopts the well-reasoned report, and finds that the case was removed

                                  19   improvidently and without jurisdiction. It is remanded to the California Superior Court pursuant

                                  20   to 28 U.S.C. Section 1447(c).

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 18, 2020

                                  23

                                  24
                                                                                                    JAMES DONATO
                                  25                                                                United States District Judge
                                  26
                                  27

                                  28
